

Exhibit 10.7














NORDSTROM


EXECUTIVE DEFERRED COMPENSATION PLAN


(2017 Restatement)




Includes All Amendments Approved by the Company
since the 2014 Restatement, including:


Amendment 2015-1




Except as otherwise stated herein, the effective date of this 2017 Restatement
is November 1, 2017. Amounts deferred and vested prior to January 1, 2005 (and
investment gains and losses attributable to such amounts) are governed by the
2003 Restatement and any amendments to the 2003 Restatement. Amounts initially
deferred and vested after December 31, 2004 and before January 1, 2008 are
subject to the provisions of the 2007 Restatement, except to the extent modified
by transition rules separately documented by the Company. Amounts deferred and
vested between January 1, 2008 and December 31, 2013 are similarly subject to
the provisions of the 2007 Restatement, except as otherwise provided in the 2014
Restatement. Amounts deferred and vested between January 1, 2014 and October 31,
2017 are subject to the provisions of the 2014 Restatement, except as otherwise
provided in the 2017 Restatement.














Lane Powell PC
1420 5th Avenue, Suite 4200
Seattle, WA 98101
Telephone: (206) 223-7000
Facsimile: (206) 223-7101









--------------------------------------------------------------------------------






NORDSTROM
EXECUTIVE DEFERRED COMPENSATION PLAN
(2017 Restatement)


TABLE OF CONTENTS
ARTICLE I
1

1.1
Title                                            1

1.2
Purpose                                        1

1.3
Effective Date                                    1

ARTICLE II
1

2.1
Eligible Employee                                    1

2.2
Entry Date                                        2

2.3
When Participation Begins                                2

2.4
Suspension of Participation                                2

2.5
When Participation Ends                                2

ARTICLE III
3

3.1
Deferral Elections                                    3

3.2
Amount of Deferral                                    4

3.3
Minimum Deferral                                    6

3.4
Company Contribution Allocations                            6

3.5
Deferral of Signing Bonus, Retention Bonus or Separation Payments
Prohibited    9

3.6
Requirement for Deferral Agreement                        10

3.7
Applicability of Deferral Agreement                        10

ARTICLE IV
10

4.1
Account                                        10

4.2
Time of Crediting Accounts                                11

4.3
Participant Deemed Investments                            11

4.4
Investments by the Company                            12

4.5
Limited Effect of Allocation                            12

4.6
Report of Account                                    12

ARTICLE V
13

5.1
Ownership Rights in Account                            13

5.2
Rights in Plan are Unfunded and Unsecured                    13

5.3
No Transfer of Interest in Plan Allowed                        13

5.4
Plan Binding Upon Parties                                13

5.5
Application of Clawback Policy                            13

ARTICLE VI
14

6.1
Separation Distributions                                14

6.2
In-Service Distributions                                14

6.3
Pre-Retirement Separation                                16

6.4
Payment Commencement Date                            16





i
    



--------------------------------------------------------------------------------





6.5
Delayed Payment Date                                16

6.6
Changing the Time or Form of Distribution                    17

6.7
Cash and Stock Distributions                            17

6.8
Postponement of Non-Deductible Distributions                    17

6.9
Acceleration of Payment                                19

6.10
Post-Distribution Allocations                            19

ARTICLE VII
19

7.1
Designation of Beneficiary                                19

7.2
Married Participants                                    19

7.3
Deemed Beneficiary                                    19

7.4
Surviving Beneficiary                                20

7.5
Determination of Account Balance at Death                    20

7.6
Distribution of Account Balance at Death                        20

7.7
Determination of Beneficiary                            20

7.8
Payments to Minor or Incapacitated Beneficiaries                    20

7.9
Effect of Divorce                                    21

ARTICLE VIII
21

8.1
Plan Sponsor and Administrator                            21

8.2
Powers and Authority of the Company                        21

8.3
Administrative Committee                                21

8.4
Powers and Authority of Leadership Benefits                    22

8.5
Reliance on Opinions                                23

8.6
Information                                        23

8.7
Indemnification                                    23

ARTICLE IX
24

9.1
Submission of Claim                                24

9.2
Denial of Claim                                    24

9.3
Review of Denied Claim                                24

9.4
Decision upon Review of Denied Claim                        24

ARTICLE X
24

ARTICLE XI
25

11.1
No Employment Contract                                25

11.2
Employee Cooperation                                25

11.3
Illegality and Invalidity                                25

11.4
Required Notice                                    25

11.5
Interest of Participant’s Spouse                            25

11.6
Tax Liabilities from Plan                                25

11.7
Benefits Nonexclusive                                26

11.8
Discharge of Company Obligation                            26

11.9
Costs of Enforcement                                26

11.10
Gender and Case                                    26

11.11
Titles and Headings                                    26





ii
    



--------------------------------------------------------------------------------





11.12
Applicable Law                                    26

11.13
Counterparts                                        26

11.14    Additional Definitions                                26




INDEX OF DEFINED TERMS


Term
Defined in Section
Page Number
Account
4.1
9
Annual Election Period
2.3(a)
2
Base Compensation
3.1(b)(1)
3
Bonus Compensation
3.1(b)(2)
3
Board
11.14(a)
25
Change in Control
6.8(c)
17
Claiming Party
9.1
22
Code
11.14(b)
25
Common Stock Unit Sub-Account
4.1(b)
10
Company
1.2
1
Deemed Investment Sub-Account
4.1(a)
9
Deferral Agreement
3.1(a)
3
Deferred Retirement Date
11.14(c)
25
Disabled
3.7(b)(2)
9
Early Retirement Date
11.14(d)
25
Election Period
2.3
2
Eligible Compensation
3.1(b)
3
Eligible Employee
2.1
1
Equity Incentive Plan
11.14(e)
25
ERISA
1.2
1





iii
    



--------------------------------------------------------------------------------





401(k) Plan
11.14(f)
26
Initial Election Period
2.3(b)
2
Leadership Benefits
2.1(c)
2
Make-up Contribution
3.4(a)
6
Normal Retirement Date
11.14(h)
26
Participant
2.3
2
Payment Commencement Date
6.4
15
Performance Share Unit
3.1(b)(3)
4
Plan Administrator
8.1
20
Plan Year
11.14(k)
26
Restoration Contribution
3.4(c)
7
Restricted Stock Unit
3.1(b)(4)
4
Specified Employee
6.5
15
Supplemental Executive Retirement Plan (SERP)
11.14(d)
25
Termination Date
11.14(l)
26
Unforeseeable Financial Emergency
6.2(a)(i)
14
Years of Service
11.14(m)
27









iv
    



--------------------------------------------------------------------------------






ARTICLE I
TITLE, PURPOSE AND EFFECTIVE DATE


1.1    Title. This plan shall be known as the Nordstrom Executive Deferred
Compensation Plan, and any reference in this instrument to the “Plan” shall
include the plan as described herein and as amended from time to time.


1.2    Purpose. The Plan is intended to constitute an unfunded plan maintained
primarily for the purpose of providing an opportunity for deferred compensation
for a select group of management or highly compensated employees, within the
meaning of Section 201(2), 301(a)(3) and 401(a)(4) of the Employee Retirement
Income Security Act of 1974 (“ERISA”), of Nordstrom, Inc., a Washington
corporation, and its Participating Subsidiaries and Affiliates (“Company”).


1.3    Effective Date. The Plan was originally effective as of January 1, 1994.
The Plan was subsequently amended on a number of occasions and most recently was
restated effective January 1, 2014. Except as otherwise stated herein, the
effective date of this 2017 Restatement is November 1, 2017. Amounts deferred
and vested prior to January 1, 2005 (and investment gains and losses
attributable to such amounts) are governed by the 2003 Restatement and any
amendments to the 2003 Restatement. Amounts initially deferred and vested after
December 31, 2004 and before January 1, 2008 are subject to the provisions of
the 2007 Restatement, except to the extent modified by transition rules
separately documented by the Company. Amounts deferred and vested between
January 1, 2008 and December 31, 2013 are similarly subject to the provisions of
the 2007 Restatement, except as otherwise provided in the 2014. Amounts deferred
and vested between January 1, 2014 and October 31, 2017 are subject to the
provisions of the 2014 Restatement, except as otherwise provided in the 2017
Restatement.
ARTICLE II
ELIGIBILITY


2.1    Eligible Employee. An “Eligible Employee” means, for any Plan Year, any
employee of the Company who:


(a)    Is employed in a “Leadership” capacity as defined by the Company’s Human
Resources Department; and


(b)    For Plan Years beginning on and after January 1, 2014, either:


(1)    Has current annualized Base Compensation (as defined in 3.1 (b )(1)) of
not less than the Code section 414(q) limitation in effect at the beginning of
such Plan Year (e.g., for the Plan Year beginning January 1, 2018, this
limitation is $120,000); or


(2)     Whose total Base Compensation determined in (b)(1) above plus Bonus
Compensation (as defined in Section 3.1(b)(2))received in the immediately
preceding Plan Year exceeded the Code section 414(q) limitation referenced in
(b)(1) above; and


(c)     has been designated as eligible by the Administrative Committee or its
delegate.


1




    



--------------------------------------------------------------------------------







Subject to the provisions of the Plan, all Eligible Employees will be eligible
to defer compensation and receive benefits at the time and in the manner
provided hereunder.


2.2    Entry Date. An Eligible Employee shall be eligible to participate in the
Plan as follows:


(a)    Eligible Employees who are first hired by the Company during a plan year
shall be eligible to participate in the Plan on March 1, June 1 or September 1
following the date he or she first becomes an Eligible Employee.


(b)    All other Eligible Employees shall be eligible to participate in the Plan
on January 1 of the year following the year in which he or she became an
Eligible Employee.


2.3    When Participation Begins. An Eligible Employee becomes a “Participant”
in the Plan for the Plan Year when he or she elects to defer a portion of
Eligible Compensation (defined in 3.1(b)) during the applicable Election Period
pursuant to the terms of the Plan and Article III. The “Election Period” is
either the Annual Election Period or, for newly hired and eligible Employees,
the Initial Election Period, determined as follows:


(a)    Annual Election Period. “Annual Election Period” means the period
designated each year during which Eligible Employees submit their elections to
defer compensation. Leadership Benefits has discretion to establish the Annual
Election Period and may establish different Annual Election Periods for
different types of compensation, provided that annual elections must become
irrevocable not later than the time specified under Code Section 409A. A
Participant’s deferral election with respect to Base Compensation and Bonus
Compensation at an Annual Election Period must become irrevocable not later than
December 31 of the year preceding the year in which the Participant performs
services generating the Base Compensation and the Bonus Compensation.


(b)    Initial Election Period. The Initial Election Period for any employee who
first becomes an Employee and Eligible Employee during the Plan Year is the
period of thirty (30) days that begins on his or her Entry Date under 2.2. An
Eligible Employee’s election relates only to Compensation paid for services to
be performed subsequent to the election and applies only to Base Compensation.
Deferral of Bonus Compensation, Performance Share Units and Restricted Stock
Units can be elected only during an Annual Election Period and, for Performance
Share Units and Restricted Stock Units, can be elected only if the award
agreement underlying the Performance Share Units or Restricted Stock Units
specifically includes deferral provisions.


2.4    Suspension of Participation. If a Participant receives an unscheduled
in-service distribution (with penalty) under the 2003 Restatement of this Plan,
the Participant’s eligibility to defer under this Plan shall continue for the
remainder of the Plan Year in which the unscheduled in-service distribution is
received, but shall be suspended for the next two Plan Years.


2.5    When Participation Ends. An individual remains a Participant as long as
he or she has an Account balance that has not yet been entirely distributed. If,
prior to a Participant’s Termination Date, a Participant has ceased to be a
member of a select group of management or highly




2





--------------------------------------------------------------------------------





compensated employees of the Company within the meaning of Sections 201(2),
301(a)(3) and 401(a)(4) of ERISA, such Participant’s deferral elections shall
continue for the remainder of the Plan Year to which the deferral elections
relate. However, the Participant shall become ineligible to defer compensation
under the Plan effective with the next Plan Year, and the Participant shall not
re-establish eligibility to defer compensation until such time as he or she once
again becomes a member of a select group of management or highly compensated
employees and meets the other eligibility requirements set forth in the Plan.
The Participant’s Account will be distributed at the time and in the form
specified by the terms of the Plan and the Participant’s elections.
Notwithstanding the forgoing, if an Eligible Employee transfers to a foreign
subsidiary of the Company, his or her deferrals under the Plan shall cease upon
such transfer and the Participant’s Account will be distributed at the time and
in the form specified by the terms of the Plan and the Participant’s elections.


ARTICLE III
DEFERRAL OF COMPENSATION


3.1    Deferral Elections. Upon becoming eligible to be a Participant under
Section 2.2, and for any Plan Year thereafter (subject to Sections 2.4 and 2.5),
an Eligible Employee who wishes to defer compensation under this Plan must
properly execute a Deferral Agreement on or before the last day of the
applicable Election Period.


(a)    Deferral Agreement. As used in this Plan, the term “Deferral Agreement”
means the form prescribed by Leadership Benefits, by which the Participant:


(1)    indicates and agrees to defer a portion of the Participant’s Eligible
Compensation for any Plan Year; and


(2)    specifies the time and form of payment for amounts deferred for the Plan
Year.


For this purpose, an Eligible Employee will be considered to have properly
executed a Deferral Agreement when he or she has enrolled via an online system,
or completed, signed and returned the appropriate form of Deferral Agreement to
Leadership Benefits, each in a manner approved by Leadership Benefits.


(b)    Eligible Compensation. For purposes of this Plan, the following items of
a Participant’s remuneration shall be considered “Eligible Compensation”:


(1)    Base Compensation. A Participant’s Base Compensation, which means a
Participant’s base salary scheduled to be paid in the normal course through the
Company’s regular payroll cycles (including amounts characterized by the Company
as International Premium Pay). Deferrals to this Plan are calculated and
deducted before any deferrals under the 401(k) Plan, the Company’s cafeteria
plan under Code Section 125, and the Company’s transportation fringe benefits
plan under Code Section 132(f).






3





--------------------------------------------------------------------------------





(2)    Bonus Compensation. A Participant’s Bonus Compensation, scheduled to be
paid to the Participant either in cash or stock. Bonus Compensation means the
amount, determined annually based on the Participant’s job performance and other
factors, that is paid to the Participant in excess of the Participant’s Base
Compensation.
 
(3)    Performance Share Units. A Participant’s Performance Share Units as
defined in and governed by the Equity Incentive Plan.


(4)    Restricted Stock Units. A Participant’s Restricted Stock Units as defined
in and governed by the Equity Incentive Plan.


Not all forms of Eligible Compensation may be subject to a deferral opportunity.
For example, the existence of deferral opportunities for awards of Performance
Share Units and Restricted Stock Units depends on whether deferral provisions
are included in the agreements underlying such awards.


3.2    Amount of Deferral. A Participant may, for any Plan Year, irrevocably
elect to have the following amounts of Eligible Compensation deferred and
credited to the Participant’s Account in accordance with the terms and
conditions of the Plan:


(a)    Base Compensation. Effective for deferral elections made after January 1,
2015, all or a portion of the Participant’s Base Compensation expressed as
either a percentage or a flat dollar amount, provided that, the deferral cannot
exceed eighty percent (80%) of the Eligible Employee’s Base Compensation. For
deferral elections made on or before January 1, 2015, the terms of the Plan in
effect prior to this Amendment 2015-1 shall apply. The deferral percentage
applied to a Participant’s Base Compensation each pay period shall be based on a
Participant’s annualized Base Compensation over the number of scheduled pay
periods during the Plan Year from which deferrals can be taken; this means that
the actual deferral made by a Participant in any given Plan Year will not
necessarily equal his or her annual Base Compensation multiplied by his or her
deferral rate. For example, assume Participant’s annualized Base Compensation is
$200,000 and that the election is effective as of the first day of the Plan
Year; the maximum annual deferral for such Participant would be $160,000 (= 80%
x $200,000). Assume further that Participant’s deferral election is 40% of Base
Compensation and that his or her annualized Base Compensation is scheduled to be
paid over 23 pay periods; that Participant’s total annualized deferral is
$80,000 and is deferred at a rate of $3,478.26 (= $80,000 / 23) per pay period.


(b)    Bonus Compensation. For Participants electing deferrals during an Annual
Election Period under 2.3(a), all or a portion of the Participant’s Bonus
Compensation that is attributable to services to be performed beginning in the
Plan Year immediately following the Annual Election Period. Employees who become
newly Eligible Employees and who elect to enroll during an Initial Election
Period under 2.3(b) may not defer Bonus Compensation payable for the Plan Year
during which their enrollment occurs.


(c)    Performance Share Units. All or a portion of a Participant’s unvested
Performance Share Units awarded by the Company, provided that:




4





--------------------------------------------------------------------------------







(1)    The Company makes a deferral opportunity available by including deferral
provisions within the “Performance Share Unit Agreement” underlying the award of
Performance Share Units;


(2)    The Performance Share Units are scheduled to vest based on the
Participant’s achievement of individual or organizational performance criteria
that are established within the first 90 days of a performance cycle that will
last at least 12 months;


(3)    The deferral election is made at a time when at least six (6) months
remain in the performance cycle;


(4)    The Participant provides services continuously for the period from the
first day of the performance cycle (or if later, the date the performance
criteria are established) through the date that the deferral election is made;
and


(5)    The deferral election is made before the amount of the Performance Share
Units that will vest is readily ascertainable.


(d)    Restricted Stock Units. All or a portion of a Participant’s unvested
Restricted Stock Units awarded by the Company, provided that:


(1)    With respect to an award of Restricted Stock Units that is scheduled to
vest based on the Participant’s achievement of individual or organizational
performance criteria:


(A)    The Company makes a deferral opportunity available by including deferral
provisions within the “Restricted Stock Unit Agreement” underlying the award of
Restricted Stock Units;


(B)    The applicable individual or organizational performance criteria are
established within the first 90 days of a performance cycle that will last at
least 12 months;


(C)    The deferral election is made at a time when at least six (6) months
remain in the applicable award’s performance cycle;


(D)    The Participant provides services continuously for the period from the
first day of the performance cycle (or if later, the date the performance
criteria are established) through the date that the deferral election is made;
and


(E)    The deferral election is made before the amount of the Restricted Stock
Units that will vest under the applicable award is readily ascertainable.


(2)    With respect to an award of Restricted Stock Units that are scheduled to
vest based solely on the lapse of time:




5





--------------------------------------------------------------------------------







(A)    The Company makes a deferral opportunity available by including deferral
provisions within the “Restricted Stock Unit Agreement” underlying the award of
Restricted Stock Units; and


(B)    The deferral election must be made by the end of the Plan Year
immediately preceding the Plan Year in which the award of Restricted Stock Units
is initially granted.


3.3    Minimum Deferral. Effective for Plan Years beginning on and after January
1, 2014, there is no minimum deferral limitation under this Plan.


3.4    Company Contribution Allocations. The following Company contributions are
permitted under the Plan:


(a)    Make-up Contribution. Each Plan Year, the Company shall allocate to each
Participant’s Account an amount corresponding to the Participant’s lost share of
Company contributions to its 401(k) Plan, determined as follows:


(1)     an amount, if any, equal to such Participant’s lost share of
non-elective contributions under the 401(k) Plan; and


(2)     an amount, if any, equal to such Participant’s lost share of matching
contributions under the 401(k) Plan.


For purposes of this allocation, a Participant’s “lost share” of non-elective
and matching contributions is the amount of contributions not allocated to
Participant’s 401(k) Plan account because of:
(A)    The reduction in the Participant’s compensation (as defined under the
Participant’s 401(k) Plan) by reason of deferrals under this Plan, or


(B)    The Participant’s exclusion from receiving a Company non-elective
contribution under the Participant’s 401(k) Plan on account of being considered
“otherwise excludible” under Code section 410(b)(4).


The time and form of payment of Make-up Contributions shall be determined by the
Participant’s deferral elections applicable for the Plan Year preceding the Plan
Year in which the Make-up Contribution is actually credited to the Participant’s
Account. For example, the time and form of payment of Make-up Contributions
credited in early 2015 with respect to Participant’s Excess Compensation earned
in the 2014 Plan Year shall be determined on the Participant’s deferral
elections applicable for Base Compensation paid during the 2014 Plan Year. If no
such deferral election exists, then the time and form of payment of the
Participant’s Make-up Contribution for such Plan Year shall be as a single lump
sum payment made at Participant’s Separation.






6





--------------------------------------------------------------------------------





Effective for Make-up Contributions made in 2015 and thereafter for the
Participant’s lost share of Company contributions to the Participant’s 401(k)
Plan for the 401(k) Plan’s fiscal year ending December 31, 2014, and later,
those Make-up Contributions will be subject to the same vesting schedule that
would have applied had they been made as Company contributions to the
Participant under the Participant’s 401(k) Plan.


For the avoidance of doubt, to receive a Make-up Contribution with respect to a
given Plan Year, the Participant must have made a deferral under this Plan for
such Plan Year.


(b)    Company Discretionary Contributions. In addition to any Company
contributions made in accordance with 3.4(a), the Company may, in its sole
discretion, make discretionary contributions to the Accounts of one or more
Participants at such times, in such amounts, and vested in such manner, as the
Board or the Compensation Committee may determine. Such discretionary
contributions shall be credited to the applicable Participant’s Deemed
Investment Sub-Account. The Company must designate the time and form of
distribution at the time that the discretionary contributions are allocated to
the Participant’s Account.


(c)    Restoration Contributions. Beginning with Plan Years commencing January
1, 2014, the Company shall allocate to certain Participants’ Accounts a
Restoration Contribution, which shall be based on each Participant’s Excess
Compensation (defined below).


A Participant’s “Excess Compensation” for Restoration Contribution allocation
purposes means the excess of a Participant’s Unlimited 401(k) Plan Compensation
(defined below) over the Participant’s actual 401(k) Plan Compensation for that
Plan Year. Moreover, “Excess Compensation” shall exclude performance-based or
other incentive compensation received by a Participant that both (i) relates to
the economic performance of an entity other than Nordstrom, Inc. and (ii) was
adopted as part of, in recognition of, or in concert with, the merger,
acquisition or change in control of such entity.


A Participant’s “Unlimited 401(k) Plan Compensation” for Restoration
Contribution allocation purposes means Participant’s 401(k) Plan Compensation
for a Plan Year determined without regard to the 401(a)(17) Limit (defined
below) plus the amount deferred by Participant into this Plan during that Plan
Year. The 401(a)(17) Limit for a Plan Year means the compensation limitation
under Code section 401(a)(17) (or the limit under Section 1081.01(a)(12) of the
Puerto Rico Internal Revenue Code (the “PR Code”), whichever applies) in effect
for such Plan Year. For the Plan Year beginning January 1, 2018, the 401(a)(17)
Limit is $275,000 and is thereafter indexed for inflation.
Example 1: Assume that for the 2018 Plan Year, Participant A is also a
participant in the Nordstrom 401(k) Plan & Profit Sharing (the “Qualified Plan”
for purposes of this Section 3.4(c)). During the 2018 Plan Year, Participant A’s
401(k) Plan Compensation was $275,000 and Participant A deferred $10,000 into
this Plan. The 401(a)(17) Limitation in effect for the 2018 Plan Year was
$275,000. Participant A’s 2018 401(k)




7





--------------------------------------------------------------------------------





Plan Compensation determined without regard to the 401(a)(17) Limit was
$305,000. Consequently, Participant A’s Unlimited 401(k) Plan Compensation for
the 2018 Plan Year was $315,000 ($305,000 plus $10,000). Participant A’s Excess
Compensation was $40,000 ($315,000 less Participant’s $275,000 401(k) Plan
Compensation).


The Restoration Contribution allocable with respect to a Participant’s Excess
Compensation shall be the lesser of:


(1)    the maximum matching contribution amount that could be generated by
applying the matching contribution formula in effect under the Participant’s
401(k) Plan for such Plan Year to the Participant’s Excess Compensation, if any;
and


(2)    the amount actually deferred by Participant into this Plan for such Plan
Year, if any.


Example 2: Same facts as in Example 1. Assume further that the matching formula
under the Qualified Plan was 100% of Participant’s elective deferrals under the
Qualified Plan, up to 4% of Participant’s 401(k) Plan Compensation. From Example
1, Participant A’s Excess Compensation for the 2018 Plan Year was $40,000.
Applying the Qualified Plan’s matching contribution to Participant A’s Excess
Compensation, the maximum match generated by the Excess Compensation would be
$1,600 (i.e., dollar for dollar, up to 4% of Participant’s Excess Compensation).
Accordingly, the Restoration Contribution allocable to Participant A under this
Plan with respect to the 2018 Plan Year would be $1,600 (the lesser of (i) the
maximum matching contribution generated by Participant A’s Excess Compensation
and (ii) Participant A’s $10,000 Plan deferral.)


In the event that the Participant is eligible to receive matching contributions
under Participant’s 401(k) Plan under more than one formula during a given Plan
Year, then the Restoration Contribution above shall be calculated through
application of each applicable 401(k) Plan matching formula under (1) and (2)
above, with the resulting amounts added together to arrive at the total
Restoration Contribution for that Plan Year.


Example 3: Same facts as in Example 2. Assume further that a second matching
contribution is declared under the Qualified Plan for the 2018 Plan Year. The
formula for this second matching contribution was 50% of Participant’s elective
deferrals under the Qualified Plan, up to 4% of Participant’s 401(k) Plan
Compensation. Applying the Qualified Plan’s second matching contribution to
Participant A’s Excess Compensation, the maximum match generated by the Excess
Compensation would be $800 (i.e., fifty percent (50%) of the lesser of (i) the
amount deferred into this Plan or




8





--------------------------------------------------------------------------------





(ii) 4% of Participant’s Excess Compensation). Accordingly, the Restoration
Contribution allocable to Participant A under this Plan with respect to the 2018
Plan Year would be $800 (the lesser of (i) the maximum matching contribution
generated by Participant A’s Excess Compensation and (ii) Participant A’s
$10,000 Plan deferral.)


Participant A’s total Restoration Contribution for the 2018 Plan Year would be
$2,400 ($1,600 under the first matching contribution formula plus $800 under the
second matching contribution formula).


The time and form of payment of Restoration Contributions shall be determined by
the Participant’s deferral elections applicable for Base Compensation paid
during the Plan Year preceding the Plan Year in which the Restoration
Contribution is actually credited to the Participant’s Account. For example, the
time and form of payment of Restoration Contributions credited in early 2015
with respect to Participant’s Excess Compensation earned in the 2014 Plan Year
shall be determined on the Participant’s deferral elections applicable for Base
Compensation paid during the 2014 Plan Year. If no such deferral election
exists, then the time and form of payment of the Participant’s Restoration
Contribution for such Plan Year shall be as a single lump sum payment made at
Participant’s Separation. Restoration Contributions will be subject to the same
vesting schedule that would have applied to such Restoration Contributions had
they been made as Company matching contributions to the Participant under the
401(k) Plan.


A Participant is ineligible to receive a Restoration Contribution for any Plan
Year in which such Participant either (i) is ineligible to receive a Company
matching contribution allocation under the 401(k) Plan due to application of the
401(k) Plan’s employment and/or hours of service requirements to receive such
matching contribution allocation or (ii) is a participant in the SERP, unless
the Compensation Committee determines otherwise.


For the avoidance of doubt, (x) to receive a Restoration Contribution with
respect to a given Plan Year, the Participant must have made a deferral under
this Plan for such Plan Year and (y) a Participant can receive a Restoration
Contribution under this Plan with respect to a given Plan
Year whether or not the Participant made a deferral election under the 401(k)
Plan for such Plan Year.


3.5    Deferral of Signing Bonus, Retention Bonus or Separation Payments
Prohibited. A Participant may not defer any amounts paid to the Participant that
are designated by the Company as a signing bonus, a retention bonus, or
separation payments. A “signing bonus” is any amount paid to a newly hired
Employee specifically as an incentive to accept a position with the Company. A
“retention bonus” is any amount paid to an existing Employee specifically in
exchange for an agreement to remain an Employee of the Company for a specified
period. A “separation payment” is any amount paid to an Employee as a result of
termination of employment with the Company; provided, however, that nothing in
this Section 3.5 shall prevent the Company from negotiating a




9





--------------------------------------------------------------------------------





separation agreement, the provisions of which include a Company Discretionary
Contribution under Section 3.4(b).


3.6    Requirement for Deferral Agreement. A Participant who has not timely
submitted a valid Deferral Agreement may not defer any Eligible Compensation (or
receive the corresponding Company Make-up Contribution or Restoration
Contribution allocation under 3.4) for the applicable Plan Year under the Plan.


3.7    Applicability of Deferral Agreement    .


(a)    General Rule. Except as provided in this Section 3.7, a Deferral
Agreement shall be irrevocable and remains in effect for the entire Plan Year to
which it applies. A Participant must file a new Deferral Agreement to continue
deferrals in any subsequent Plan Year. The terms of any Deferral Agreement may,
but need not be, similar to the terms of any prior Deferral Agreement.


(b)    Exceptions to Irrevocability.


(1)    Financial Hardship. A Participant’s Deferral Agreement shall be
automatically canceled and deferrals shall cease for the remainder of the Plan
Year if the Participant:


(A)    receives a distribution due to an unforeseeable financial emergency, as
described in Section 6.2(a)(1), or


(B)    receives a hardship distribution from the 401(k) Plan pursuant to
Treasury Regulation 1.401(k)-1(d)(3).


(2)    Disability. A Deferral Agreement shall be canceled if a Participant
becomes Disabled. For purposes of this section, “Disabled” means that a
Participant suffers from a medically determinable physical or mental impairment
resulting in his or her inability to perform the duties of his or her position
or any substantially similar position for a continuous period of not less than
six months.


(c)    Resuming Participation. A Participant may elect to resume deferrals under
this Plan at any subsequent Annual Election Period, provided that the
Participant satisfies the Plan’s eligibility requirements in effect at that
time. In addition, if the reason for revocation of the Deferral Agreement was
receipt of a hardship distribution under the 401(k) Plan, the Participant must
wait until an Annual Election Period that begins at least six months after the
Participant received the hardship distribution from the 401(k) Plan before
electing to resume deferrals under this Plan.


ARTICLE IV
DEFERRAL ACCOUNT AND CREDITING


4.1    Account. A Participant’s “Account” is the account established on the
books of the Company as a record of each Participant’s Plan balance. An Account
may, at the discretion of the




10





--------------------------------------------------------------------------------





Administrative Committee, include one or more sub‑accounts to reflect amounts
credited to a Participant under the various terms of the Plan. As of the
effective date of this Restatement, the Administrative Committee has established
the following sub-accounts:


(a)    Deemed Investment Sub-Account: A Deemed Investment Sub-Account,
reflecting the Participant’s account balance resulting from the deferral of
Eligible Compensation (other than Performance Share Units, Restricted Stock
Units or other stock-based compensation), Company Contribution allocations under
Section 3.4, and the Participant’s deemed investment of such amounts under
Section 4.3. The balance in such sub-account shall be expressed as a dollar
amount.


(b)    Common Stock Unit Sub-Account. A Common Stock Unit Sub-Account reflecting
the number of Performance Share Units, Restricted Stock Units, or other
stock-based compensation in which the Participant is vested and which the
Participant has deferred under the Plan. The balance in such sub-account shall
be expressed in units, with each unit representing the value of one share of the
Company’s Common Stock.


4.2    Time of Crediting Accounts. Amounts deferred by a Participant under the
Plan and any Company Contribution allocations made on behalf of that Participant
shall be credited to the Participant’s Account as soon as administratively
practicable after the date deferred amounts would otherwise have been received
(or beneficially received in the case of Company contributions) by the
Participant. Subject to 4.4(c)(2) regarding the underwriting of the Plan’s
investment vehicles, Earnings shall be credited to a Participant’s Account on
the date determined by the Administrative Committee, but no later than the month
following the month in which deferrals and Company contributions were credited
to the Account in accordance with the preceding sentence. Earnings are based on
the performance of the investment options selected by Participants in accordance
with Section 4.3.


4.3    Participant Deemed Investments. Subject to Section 4.3(b), each
Participant may, from time to time, select from the various indices provided by
the Administrative Committee (under Section 4.4(b)) in which his or her Account
will be deemed invested; provided, however, that the Administrative Committee is
under no obligation to acquire or provide any of the investments designated by
the Participant.


(a)    Deemed Investment Sub-Account Valuation. A Participant’s Deemed
Investment Sub-Account shall be credited or debited from time to time, as
determined by the Administrative Committee, with additional amounts equal to the
appreciation (or loss) such accounts would have experienced had they actually
been invested in the specified fund indices at the relevant times. This
crediting and debiting will take into account the date that a Participant’s
Account transactions (such as deferrals, contributions, distributions and
transfers among funds) are actually reflected by the Plan’s record-keeping
system.


(b)    Common Stock Unit Sub-Account Valuation. The number of units in a
Participant’s Common Stock Unit Sub-Account shall be appropriately adjusted
periodically to reflect any dividend, split, split-up or any combination or
exchange, however accomplished, with respect to the shares of the Company’s
Common Stock represented by such units.




11





--------------------------------------------------------------------------------







4.4    Investments by the Company    . In order to provide funds to satisfy its
obligations under the Plan, the Company may, but shall not be required to, keep
cash or invest and reinvest in mutual funds, stocks, bonds, securities or any
other assets as may be reasonably selected by the Administrative Committee in
its discretion. Such investments may, but need not, follow the investment
indices chosen by the Participants.


(a)    Investment Advice. In the exercise of the foregoing investment powers,
the Administrative Committee may engage investment consultants and, if the
Administrative Committee so desires, may delegate to such consultants full or
limited authority to select the assets in which the funds are to be selected.
Investment consultants may be officers or employees of the Company or outside
consultants.


(b)    Choice of Investment Indices. The Administrative Committee, or its
investment consultants, may specify one or more investment funds to serve as
indices for the investment performance of amounts credited under the Accounts.
The Administrative Committee has the authority to expand or limit the type or
number of fund indices and to prescribe, in conjunction with Leadership
Benefits, the frequency with which Participants may change their deemed
investment elections.


(c)    Insurance. If the Administrative Committee elects to purchase an
insurance policy or policies insuring the life of the Participant to allow the
Company to recover the cost of providing the benefits hereunder:


(1)    The Participant shall, as a condition to continued participation in the
Plan, sign any papers and undergo any medical examinations or tests that may be
necessary or required for such purpose;


(2)    Notwithstanding the Participant’s election or direction or any provision
in the Plan to the contrary, the Participant’s Account may be deemed invested in
a money market fund or instrument or other liquid asset selected by the
Administrative Committee or its delegate, pending the underwriting and delivery
of such policy or annuity; and


(3)    The Participant, Participant’s Beneficiary, and any other person claiming
through the Participant shall not have or acquire any rights whatsoever in such
policy or policies or in the proceeds of the policies.


4.5    Limited Effect of Allocation. The fact that any allocation shall be made
and credited to an Account shall not vest in a Participant any right, title or
interest in or to any assets of the Company, or in any right to payment, except
at the time(s) and upon the conditions elsewhere set forth in the Plan.


4.6    Report of Account. A Participant shall be provided information regarding
Participant’s Bookkeeping Account balance within a reasonable time after
requesting such information from Leadership Benefits. Leadership Benefits shall
furnish each Participant statements on a periodic




12





--------------------------------------------------------------------------------





basis, no less frequently than annually, as soon as administratively practicable
after the allocations for the end of the Plan Year have been completed.
Leadership Benefits may, in its discretion, provide Participants with account
balance statements more frequently than provided in the preceding sentence.
ARTICLE V
RIGHTS OF PARTICIPANT IN PLAN


5.1    Ownership Rights in Account    . Subject to the restrictions provided in
this Article and in Section 3.2(c), each Participant shall at all times have a
vested right to the value of such Participant’s Account.


5.2    Rights in Plan are Unfunded and Unsecured. The Company’s obligation under
the Plan shall in every case be an unfunded and unsecured promise to pay. A
Participant’s right to Plan distributions shall be no greater than the rights to
payment of general, unsecured creditors of the Company. The Company may
establish one or more grantor trusts (as defined in Code Section 671 et seq.) to
facilitate the payment of benefits hereunder; however, the Company shall not be
obligated under any circumstances to fund its financial obligations under the
Plan. Any assets which the Company may acquire or set aside to defray its
financial liabilities shall be subject to the claims of its general creditors in
the event of the Company’s insolvency.


5.3    No Transfer of Interest in Plan Allowed. Except as permitted by
applicable law, no sale, transfer, alienation, assignment, pledge,
collateralization or attachment of any benefits under the Plan shall be valid or
recognized by the Company. The Participant, the Participant’s spouse and a
designated Beneficiary shall not have any power to hypothecate, mortgage,
commute, modify or otherwise encumber in advance any of the benefits payable
under the Plan. Said benefits shall not be subject to seizure for the payment of
any debts, judgments, alimony, maintenance owed by the Participant or a
Beneficiary, or be transferable by operation of law in the event of bankruptcy,
insolvency, or otherwise. Notwithstanding the foregoing, the Company may, if the
Administrative Committee so determines in its sole discretion, follow the terms
of any court order issued in connection with any domestic relations proceeding
including but not limited to marital dissolution or child support.


5.4    Plan Binding Upon Parties. The Plan shall be binding upon the Company,
its assigns, and any successor company that acquires substantially all of its
assets and business through merger, acquisition or consolidation; and upon all
Participants and any Participant’s Beneficiaries, assigns, heirs, executors and
administrators.


5.5    Application of Clawback Policy. This section applies if the Board elects
to apply the compensation recovery policy contained in the Nordstrom Corporate
Governance Guidelines (the “Clawback Policy”) to a Participant. To the extent
that any amount in a Participant’s Account is attributable to contributions
based on compensation that is subject to recovery under the Clawback Policy,
such amount (adjusted for investment gains and losses) shall be removed from the
Participant’s Account and shall be permanently and irrevocably forfeited. The
provisions of this section for removal of amounts from a Participant’s Account
shall also apply to the Beneficiary of a Participant after the Participant’s
death.




13





--------------------------------------------------------------------------------







ARTICLE VI
DISTRIBUTIONS


6.1    Separation Distributions.


(a)    Separation Events. A Participant may elect in a Deferral Agreement to
receive a distribution of his or her Account at Separation. A Participant’s
“Separation” shall mean the Participant’s Termination Date.


(b)    Separation Distribution Forms. Distribution of a Participant’s Account
balance shall be made according to the distribution options specified in the
Participant’s Deferral Agreement(s). Portions of Accounts subject to installment
payment shall continue to be valued as provided in Section 4.3 until
distributed. The distribution options available to a Participant are:


(1)    single lump sum payment; or


(2)    installment payments for a period of five (5), ten (10) or fifteen (15)
years. The amount of lump sum payments under this subsection (b) shall be
determined as of the last day of the month in which the Participant's
Termination Date occurs.
 
(c)    Lump Sum in Lieu of Installments. If the Participant’s Account balance as
of his or her Separation is equal to or less than $10,000, Leadership Benefits
may order the distribution of the Participant’s entire Account in a single lump
sum rather than in installments, provided that the lump sum payment results in
the termination and liquidation of the Participant’s entire interest under this
Plan and all other plans or arrangements that must be aggregated with this Plan
under the rules set forth under Code Section 409A. The Participant may not
exercise any discretion to convert an installment election into a lump sum under
this provision.
    
(d)    Amount and Timing of Installment Payments. The first installment shall be
paid on the Payment Commencement Date as defined in 6.4. Subsequent installments
shall be paid annually in January of each succeeding year. The amount of each
installment shall be determined by multiplying the Participant’s account balance
as of the end of the month in which the scheduled distribution date occurs (as
determined under Section 6.2(b) for In-Service Distributions or upon Separation
for all other distributions) by a fraction, the numerator of which is one (1)
and the denominator of which is (N minus P), where N is the total number of
annual installments and P is the number of annual installments previously paid
to the Participant. For example, if the form of payment is five annual
installments, the first annual distribution is the account balance divided by 5
(5 minus 0), the second annual distribution is the account balance divided by 4
(5 minus 1), the third annual distribution is the account balance divided by 3
(5 minus 2), the fourth annual distribution is the account balance divided by 2
(5 minus 3), and the fifth annual distribution is the entire remaining account
balance (5 minus 4).


6.2    In-Service Distributions. While a Participant is employed by the Company,
a subsidiary or affiliate, the Participant may receive in-service Plan
distributions as provided in this Section 6.2.




14





--------------------------------------------------------------------------------







(a)    Unforeseeable Financial Emergency. At the request of a Participant, the
Administrative Committee may, in its sole discretion, pay all or part of the
value of the Participant’s Account in the event of an unforeseeable financial
emergency.


(1)    Financial Emergency. In this context, an “unforeseeable financial
emergency” is defined as a severe financial hardship resulting from one of the
following:


(A)    illness or accident of the Participant, the Participant’s spouse or
dependent (as defined in Code Section 152(a)), or the Participant’s designated
Beneficiary;


(B)    loss of the Participant’s property due to casualty; or


(C)    other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.


(2)    Amount. The amount of an accelerated distribution shall be limited to an
amount necessary to relieve such emergency, which may include amounts necessary
to pay any federal, state, and local taxes or penalties reasonably anticipated
to result from the distribution. Amounts available to the Participant due to the
cancellation of the Participant’s deferral election for the remainder of the
Plan Year must be taken into account in determining the amount necessary to
satisfy the emergency need. If the Participant’s entire Account balance is
distributed pursuant to this Section 6.2(a), the amount of the distribution
shall be determined as of the end of the month preceding the distribution date


(3)    Effect of Other Financial Resources. A distribution on account of
unforeseeable emergency may not be made to the extent that such emergency is or
may be alleviated by reimbursement or compensation from insurance, liquidation
of other assets (provided that the liquidation would not itself cause a severe
hardship), or the cancellation of deferrals for the remainder of the Plan Year
under the Plan.


(4)    Distribution Hierarchy. If a Participant qualifies for a distribution due
to unforeseeable financial emergency, the Participant must first exhaust amounts
available from his or her paid-time off bank under the Company’s Sabbatical
Program before receiving a distribution from this Plan.


(b)    Scheduled Distributions. During any Election Period, a Participant may,
in connection with his or her election to defer compensation, specify a
withdrawal date for all or part of his or her compensation deferred pursuant to
the election made during the Election Period. A Participant’s scheduled
distribution election must specify a distribution date that occurs after the
Participant’s deferrals that are subject to the election have been in the Plan
for at least two complete Plan Years (for example, deferrals elected during the
2017 Annual Election Period can first be scheduled for distribution in 2021).
The Participant must elect the calendar year and the month (either January or
June) of the scheduled distribution. The amount payable to a Participant in




15





--------------------------------------------------------------------------------





connection with a scheduled distribution shall in all cases be a specified
dollar amount or a specified percentage of the Participant’s Account balance for
the Plan Year to which the Deferral Agreement applies. If a distribution event
occurs with respect to a Participant before the scheduled distribution date, the
Plan provisions applicable to the distribution event will take precedence over
the Participant’s scheduled distribution election. The amount of the
distribution under this subsection (b) shall be determined as of the last day of
the month before the scheduled distribution.


6.3    Pre-Retirement Separation. For Plan Years commencing prior to January 1,
2014, and for the portion of a Participant’s Account that is attributable to
elective deferrals and Company contributions credited to the Account for Plan
Years ending through December 31, 2013, if a Participant’s Termination Date
occurs prior to his or her Early Retirement Date, Normal Retirement Date, or
Deferred Retirement Date (a “Pre-Retirement Separation”), the time and form of
payment elections in the Participant’s Deferral Agreements shall be disregarded
and, in lieu of those elections, the Participant shall receive the value of his
or her Account in a single lump sum payment on the Payment Commencement Date set
forth in Section 6.4(b) and the amount of the distribution shall be determined
as of the last day of the month in which the Participant’s Termination Date
occurs. Commencing on and after January 1, 2014, the provisions of this Section
6.3 shall not apply to the portion of a Participant’s Account that is
attributable to deferrals and Company contributions made with respect to Plan
Years commencing January 1, 2014 and thereafter, including Earnings thereon;
instead, this portion of a Participant’s Account shall at all times be
distributable as provided in Section 6.1(b) (subject to 6.1(c)).
 
6.4    Payment Commencement Date. Distributions will begin to be paid on the
following dates, subject to the delay for Specified Employees set forth in 6.5.


(a)    Scheduled Distribution. During the calendar month (January or June) and
year specified by the Participant in his or her deferral election.


(b)    Separation Distributions. Within 90 days after Leadership Benefits
confirms the Separation, provided that the Participant does not have the right
to designate the taxable year of payment.


(c)    Unforeseeable Financial Emergency. Within 90 days after Leadership
Benefits receives confirmation of the amount of distribution approved by the
Administrative Committee, provided that the Participant does not have the right
to designate the taxable year of payment.


6.5    Delayed Payment Date. If a distribution is made to a Specified Employee
following his or her Separation, the first payment may not be made earlier than
six months after the Specified Employee’s Payment Commencement Date. If the form
of distributions is installments, any installments that would have been paid in
the absence of this six-month delay will be accrued and paid at the end of the
six-month period. Any installments that are due after the six-month period
expires will be paid as if they were not subject to this provision. A Specified
Employee means an individual who meets the requirements to be a “key employee”
as defined in Code Section 416(i) (without regard to Section 416(i)(5)). If the
individual is a key employee as of September 30 of a given year, the individual
is treated as a Specified Employee for the entire next calendar year. This




16





--------------------------------------------------------------------------------





delayed payment date rule does not apply to scheduled in-service distributions,
financial emergency distributions, or distributions due to the Participant’s
death.


6.6    Changing the Time or Form of Distribution. The time and form of payment
elected in a Participant’s Deferral Agreements cannot be changed by the
Participant after the last day of an Election Period except as provided in this
section. A Participant may change his or her form of Retirement distribution
under 6.1(b) or the timing of a scheduled in-service distribution under 6.2(b),
provided that:
    
(a)    For a scheduled in-service or Separation distribution, his or her change
is filed with Leadership Benefits no later than the last day of the Plan Year
that ends at least 12 months before the Payment Commencement Date;


(b)    His or her change cannot take effect earlier than twelve months after the
change is requested; and


(c)    the first payment under the newly elected form of payment cannot be made
sooner than five years after the Payment Commencement Date for the form of
payment that the Participant has elected to change.


The Payment Commencement Date for a series of installment payments is treated as
the date on which the first of such installment payments would be made under the
terms of this Plan. Where the Payment Commencement Date is stated as a period of
time (e.g., a 90-day period following a distribution event), the Payment
Commencement Date for purposes of this section is the first day of such period.


6.7    Cash and Stock Distributions. Distributions of a Participant’s Deemed
Investment Sub-Account Account shall be made in cash only. Distributions of a
Participant’s Common Stock Unit Sub-Account shall be made in Common Stock of the
Company.


6.8    Postponement of Non-Deductible Distributions.
  
(a)    When Applicable. If the Administrative Committee determines in good faith
prior to a Change in Control that there is a reasonable likelihood that any
Compensation paid to a Participant for a taxable year of the Company would not
be deductible by the Company solely by reason of the limitation under Code
section 162(m), then to the extent deemed necessary by the Administrative
Committee to ensure that the entire amount of any distribution to the
Participant pursuant to this Plan prior to the Change in Control is deductible,
the Administrative Committee may defer all or any portion of the distribution.
After a Change in Control, the Administrative Committee shall not have
discretion to postpone payments under this provision, and all payments will be
made on the dates provided in the Plan.


(b)    Administration of Deferred Distributions. Any distributions deferred
pursuant to this limitation shall continue to be credited with interest or
earnings pursuant to the terms hereof. Where a payment to a Participant is
delayed under this provision, all other payments to that same




17





--------------------------------------------------------------------------------





Participant that could be delayed under this provision must also be delayed. The
amounts so deferred and interest thereon shall be distributed to the Participant
or his or her Beneficiary (in the event of a death benefit required hereunder)
at the earliest possible date, as determined by the Administrative Committee in
good faith, on which the deductibility of compensation paid or payable to the
Participant for the taxable year of the Company during which the distribution is
made will not be limited by Code section 162(m), or if earlier, the effective
date of a Change in Control.


(c)    “Change in Control” Defined. For purposes of this Plan, Change in Control
means the first of the following (1), (2), or (3) to occur.


(1)    Change in Ownership of Stock. Any person, entity or group of persons
purchases or acquires, within the meaning of section 13(d) or 14(d) of the
Securities Exchange Act of 1934 (“Act”), or any comparable successor provisions,
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Act) of Company stock that, together with stock already held by such person,
entity, or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company.


(2)    Change in Effective Control. Either of the following occurs, representing
a change in effective control of the Company:


(A)    Voting Power. Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by the person or group) ownership of Company stock
constituting 30% or more of the total voting power of Company stock; or


(B)    Board Composition. A majority of the members of the Company’s Board of
Directors is replaced during any period of 12 consecutive months by directors
whose appointment or election is not endorsed by a majority of the members of
the Company’s Board of Directors prior to the date of the appointment or
election.


(3)    Change in Ownership of Assets. Any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) Company
assets that have a total gross fair market value equal to or greater than 40% of
the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. Gross value means the
value of the assets determined without regard to any liabilities associated with
such assets. However, a Change in Control does not occur to the extent that
ownership of assets is transferred to:


(A)    a Company shareholder (immediately before the asset transfer) in exchange
for or with respect to his or her Company stock;


(B)    an entity, 50% or more of the total value or voting power of which is
owned directly or indirectly by the Company;




18





--------------------------------------------------------------------------------





(C)    a person, or more than one person acting as a group, that owns directly
or indirectly 50% or more of the total value or voting power of the Company;


(D)    an entity, at least 50% of the total value or voting power of which is
owned directly or indirectly by a person described in (C).


(4)    Interpretation. These provisions shall be interpreted and applied in a
manner that is consistent with Department of Treasury regulations under Section
409A of the Code.


6.9    Acceleration of Payment. Generally, neither the Company nor any
Participant may accelerate the timing of any payment under the Plan, except as
specifically set forth in this Plan document. However, the Administrative
Committee retains the discretion to accelerate distribution of any payment to
the extent such acceleration is specifically permitted under the final
regulations under Code Section 409A. Such accelerations include, but are not
limited to, a distribution to permit a Participant to pay taxes on amounts
deferred under this Plan, including any taxes that may be imposed under Code
Section 409A, and distribution pursuant to a domestic relations order (as
defined in Section 414(p)(1)(B) of the Code).


6.10    Post-Distribution Allocations. If a Participant’s Account is credited
after the Participant has received a full distribution of his or her Account,
the remaining balance in the Account shall be paid to the Participant in a lump
sum as soon as administratively practical.


ARTICLE VII
DEATH BENEFITS


7.1    Designation of Beneficiary. A Participant shall designate a Beneficiary
to receive death benefits under the Plan by completing the beneficiary
designation form specified by the Administrative Committee. A Participant shall
have the right to change the Beneficiary by submitting a form designating the
Participant’s change of Beneficiary in accordance with procedures established by
the Administrative Committee. No beneficiary designation or change of
beneficiary shall be effective until approved by Leadership Benefits.


7.2    Married Participants. If a Participant is married, his or her legal
spouse shall be the designated Beneficiary, unless the spouse consents in
writing to designation of a different Beneficiary on a form acceptable to the
Administrative Committee.


7.3    Deemed Beneficiary. For Participants who die on or after January 1, 2011,
if a valid beneficiary designation has not been made, or if the designated
beneficiary has predeceased the Participant, then the Participant will be deemed
to have designated the following as his or her surviving beneficiaries and
contingent beneficiaries with priority in the order named below:


(a)    first, to the Participant’s surviving spouse, as defined under federal
law, or the Participant’s registered life partner, as defined under the
Nordstrom Welfare Benefit Plan; or






19





--------------------------------------------------------------------------------





(b)    if the Participant does not have a surviving spouse or registered life
partner, to his or her estate.


Notwithstanding the foregoing, the 2007 Restatement of this Plan, and not this
Restatement, shall apply to determine beneficiaries of Participants who died
prior to January 1, 2011.


7.4    Surviving Beneficiary    . For purposes of determining the appropriate
named or deemed beneficiary or contingent beneficiary, an individual is
considered to survive the Participant if that individual is alive seven (7) days
after the date of the Participant’s death.


7.5    Determination of Account Balance at Death. The value of a Participant’s
Account shall be determined as of the later of: (a) the date of the
Participant’s death; or (b) the date the Administrative Committee approves the
distribution under Section 7.6. The amounts in such Account shall be maintained
in the deemed investment Sub-Accounts under Section 4.3 after the Participant’s
death and until the time of distribution, unless the Participant’s Beneficiary
elects in writing to transfer such amounts from the deemed investment accounts
into a separate interest-bearing account designated by the Administrative
Committee for this purpose. Upon transfer to the interest-bearing account, the
Account shall no longer be deemed invested under Section 4.3(a) and will not be
adjusted for deemed investment gains and losses.


7.6    Distribution of Account Balance at Death. Upon a Participant’s death, the
portion of a Participant’s Account that is attributable to deferrals and Company
contributions made with respect to Plan Years commencing January 1, 2014 and
later, including Earnings thereon, shall at all times be distributable as
provided in Section 7.6. Distributions of the portion of a Participant’s Account
that is attributable to deferrals and Company contributions made with respect to
Plan Years ending prior to January 1, 2014 shall be governed by the Plan
provisions in effect in the previous version of this Plan document. By way of
reference, and as provided in Section 7.6 of the previous version of this Plan
document, if the Participant dies prior to “Retirement” (as that term is defined
in the previous version of this Plan document) while an employee of the Company
and such Participant’s death is not attributable to suicide committed within two
years after becoming a Participant, such Beneficiary shall receive an amount
equal to twice the Participant’s actual deferrals under Section 3.2 that have
been credited to the Participant’s Account as of December 31, 2007 (exclusive of
any earnings thereon). Compensation deferred after December 31, 2007 shall not
be taken into account in calculating this pre-retirement death benefit.


7.7    Determination of Beneficiary. If the Administrative Committee has any
doubt as to the proper Beneficiary to receive payments hereunder, the
Administrative Committee shall have the right to direct the Company to withhold
such payments until the matter is finally adjudicated. However, as provided in
Section 11.8, any payment made by the Company, in good faith and in accordance
with the Plan and the directions of the Administrative Committee shall fully
discharge the Company, the Board and the Administrative Committee from all
further obligations with respect to that payment.


7.8    Payments to Minor or Incapacitated Beneficiaries. In making distributions
from the Plan to or for the benefit of any minor or incapacitated Beneficiary,
the Administrative Committee, in




20





--------------------------------------------------------------------------------





its sole and absolute discretion, may direct the Company to make such
distribution to a legal or natural guardian of such Beneficiary, or to any adult
with whom the minor or incompetent temporarily or permanently resides. The
receipt by such guardian or other adult shall be a complete discharge of
liability to the Company, the Board, and the Administrative Committee. Neither
the Board, the Administrative Committee, nor the Company shall have any
responsibility to see to the proper application of any payments so made.


7.9    Effect of Divorce. If a Participant and his or her Designated Beneficiary
are or become married and thereafter their marriage is dissolved by entry of a
decree of dissolution or other court order having the effect of dissolving the
marriage, then any such pre-divorce Beneficiary designation shall be deemed
automatically revoked as to such Beneficiary spouse as of the date of such
dissolution unless the death benefit rights of such former spouse are
subsequently reaffirmed by a qualified domestic relations order or the
Participant’s subsequent written designation.


ARTICLE VIII
ADMINISTRATION OF THE PLAN


8.1    Plan Sponsor and Administrator. The Company is the “Plan Sponsor,” and
its address is: Nordstrom, Inc., 1700 Seventh Avenue, Seattle, Washington
98101-4407. The Administrative Committee is the “Plan Administrator.”


8.2    Powers and Authority of the Company. The Company, acting through the
Compensation Committee of its Board of Directors, has the following absolute
powers and authority under the Plan:


(a)    To amend or terminate the Plan, at any time and for any reason;


(b)    To determine the amount, timing, vesting, and other conditions applicable
to Plan contributions and benefits;


(c)    To set aside funds to assist the Company to meet its obligations under
this Plan, provided that the funds are set aside in a manner that does not
result in immediate taxation to Participants;


(d)    To establish investment policy guidelines applicable to funds (if any)
set aside under (c);


(e)    To establish one or more grantor trusts (as defined in Code Section 671
et seq.) to facilitate the payment of benefits under the Plan;


(f)    To take any such other actions as it deems advisable to carry out the
purposes of the Plan; and


(g)    To delegate its authority to any officer, employee, committee or agent of
the Company, as it deems advisable for the effective administration of the Plan.




21





--------------------------------------------------------------------------------







8.3    Administrative Committee.


(a)    Role of Administrative Committee. The Company has appointed the
Administrative Committee to act as Plan Administrator. All actions taken by the
Administrative Committee, or by its delegate, as Plan Administrator will be
conclusive and binding on all persons having any interest under the Plan,
subject only to the provisions of Article IX. All findings, decisions and
determinations of any kind made by the Administrative Committee or its delegate
shall not be disturbed unless the Administrative Committee has acted in an
arbitrary and capricious manner.


(b)    Powers and Authority. The Administrative Committee has the following
powers and authority under the Plan:


(1)    In the exercise of its sole, absolute, and exclusive discretion, to
construe and interpret the terms and provisions of the Plan, to remedy and
resolve ambiguities, to grant or deny any and all non-routine claims for
benefits and to determine all issues relating to eligibility for benefits;


(2)    To authorize withdrawals due to unforeseeable financial emergency;


(3)    To amend the Plan for legal, technical, administrative, or compliance
purposes, as recommended by legal counsel;


(4)    To retain and pay service providers whose services the Administrative
Committee deems necessary to effective administration of the Plan;


(5)    To implement, in the manner it deems appropriate, the investment policy
guidelines established by the Compensation Committee; and


(6)    To delegate its authority to any officer, employee, committee or agent of
the Company, as it deems advisable for the effective administration of the Plan,
any such delegation to carry with it the full discretion and authority vested in
the Administrative Committee.


(7)    To adopt such administrative policies, procedures and protocols as it
deems advisable for the effective administration of the Plan.


(c)    Exercise of Authority. All resolutions or other actions taken by the
Administrative Committee shall be either: (1) by vote of a majority of those
present at a meeting at which a majority of the members are present; or (2) in
writing by a majority of all the members at the time in office if they act
without a meeting.






22





--------------------------------------------------------------------------------





8.4    Powers and Authority of Leadership Benefits. Leadership Benefits, or any
other person(s), committee(s), department or group appointed by the Company’s
Chief Human Resources Officer, has the following powers and authority under the
Plan:


(a)    To carry out day-to-day administration of the Plan, including notifying
Eligible Employees of the provisions of the Plan, approving and processing
Deferral Agreements, providing Participants with statements of Account,
approving and processing changes in the time and/or form of distributions, and
forwarding non-routine distribution requests to the Administrative Committee;


(b)    To prepare forms necessary for the administration of the Plan, including
Deferral Agreements, beneficiary designation forms, investment designation
forms, and any other form or document deemed necessary to the effective
administration of the Plan;


(c)    To approve and adopt communications to be furnished to Eligible Employees
explaining the material provisions, terms, and conditions of the Plan;


(d)    To process routine distributions and to process non-routine distributions
that have been approved by the Administrative Committee;


(e)    To negotiate and document agreements with Plan service providers, subject
to final approval by the Administrative Committee;


(f)    To implement any policies or procedures approved by the Company or the
Administrative Committee;


(g)    To recommend amendments to the Plan for adoption by the Company or the
Administrative Committee;


(h)    To work with Plan service providers to ensure the effective
administration of the Plan; and


(i)    To perform any and all tasks, duties, and responsibilities delegated by
the Company or the Administrative Committee.


8.5    Reliance on Opinions. Each person or entity authorized to act under this
Plan shall be entitled to rely on all certificates and reports made by any duly
appointed accountants, and on all opinions given by any duly appointed legal
counsel, including legal counsel for the Company.


8.6    Information. The Company shall supply full and timely information on all
matters relating to the compensation of Participants, the date and circumstances
of the termination of employment or death of a Participant and such other
pertinent information as may be necessary for the effective administration of
the Plan.


8.7    Indemnification. The Company shall indemnify and hold harmless each
Administrative Committee or Board member, and each Company employee performing
services or acting in any




23





--------------------------------------------------------------------------------





capacity with respect to the Plan, from and against any and all expenses and
liabilities arising in connection with services performed in regard to this
Plan. Expenses against which such individual shall be indemnified hereunder
shall include, without limitation, the amount of any settlement or judgment,
costs, counsel fees and related charges reasonably incurred in connection with a
claim asserted, or a proceeding brought or settlement thereof. The foregoing
right of indemnification shall be in addition to any other rights to which any
such individual may be entitled as a matter of law or other agreement. However,
the right to indemnification does not apply where an expense or liability is
incurred due to an individual’s fraudulent or intentionally dishonest acts.


ARTICLE IX
CLAIMS PROCEDURE


9.1    Submission of Claim. Benefits shall be paid in accordance with the
provisions of this Plan. The Participant, or any person claiming through the
Participant (“Claiming Party”), shall make a written request for benefits under
this Plan, mailed or delivered to Leadership Benefits. If the claim cannot be
processed as a routine payment of benefits, Leadership Benefits will forward the
claim to the Administrative Committee for review.


9.2    Denial of Claim. If a claim for payment of benefits is denied in full or
in part, the Administrative Committee or its delegate shall provide a written
notice to the Claiming Party within ninety days after receipt of the claim
setting forth: (a) the specific reasons for denial; (b) any additional material
or information necessary to perfect the claim; (c) an explanation of why such
material or information is necessary; and (d) an explanation of the steps to be
taken for a review of the denial. A claim shall be deemed denied if the
Administrative Committee or its delegate does not take any action within the
aforesaid ninety day period.


9.3    Review of Denied Claim. If the Claiming Party desires Administrative
Committee review of a denied claim, the Claiming Party shall notify the
Administrative Committee or its delegate in writing within sixty days after
receipt of the written notice of denial. As part of such written request, the
Claiming Party may request a review of the Plan document or other pertinent
documents, may submit any written issues and comments, and may request an
extension of time for such written submission of issues and comments.


9.4    Decision upon Review of Denied Claim. The decision on the review of the
denied claim shall be rendered by the Administrative Committee within sixty days
after receipt of the request for review. The Administrative Committee may extend
this period for up to sixty additional days with advance notice to the Claiming
Party, an explanation of why the extension is necessary, and an estimated date
of decision. The decision shall be in writing and shall state the specific
reasons for the decision, including reference to specific provisions of the Plan
on which the decision is based.


ARTICLE X
AMENDMENT AND TERMINATION


The Plan may be amended or terminated at any time for any reason. Such amendment
or termination may modify or eliminate any benefit hereunder, provided that no
such amendment or termination




24





--------------------------------------------------------------------------------





shall in any way reduce the vested portion of the affected Participants’ or
Beneficiaries’ Accounts. To be effective, an amendment must be in writing and
must be signed
by a person who has amendment authority under the terms of the Plan. Oral
amendments or modifications to the Plan, and any written amendments that are not
signed by an authorized person, are not valid or binding on the Company or any
other person. Upon termination of the Plan, the Board of Directors may elect to
accelerate distribution of Participant Accounts, but only if the accelerated
distribution would not result in additional tax to the Participant under Code
Section 409A.
ARTICLE XI
MISCELLANEOUS


11.1    No Employment Contract. The terms and conditions of the Plan shall not
be deemed to constitute a contract of employment between the Company and an
employee. Nothing in this Plan shall be deemed to give an Eligible Employee the
right to be retained in the service of the Company, its subsidiaries or
affiliates or to interfere with any right of the Company, its subsidiaries or
affiliates to discipline or discharge the Eligible Employee at any time.


11.2    Employee Cooperation. As a condition to participation in the Plan, an
Eligible Employee must cooperate with the Company by furnishing any and all
information reasonably requested by any of the Company, its subsidiaries or
affiliates, and take such other actions as may be requested to facilitate Plan
administration and the payment of benefits hereunder.


11.3    Illegality and Invalidity. If any provision of this Plan is found
illegal or invalid, said illegality or invalidity shall not affect the remaining
parts hereof, but the Plan shall be construed and enforced as if such illegal
and invalid provision had not been included herein.


11.4    Required Notice. Any notice which shall be or may be given under the
Plan or a Deferral Agreement shall be in writing and shall be mailed by United
States mail, postage prepaid, or in such other manner as the Company determines
is appropriate. If notice is to be given to the Company, such notice shall be
addressed to the Company c/o Leadership Benefits Department, at 1700 Seventh
Avenue, Suite 1000, Seattle Washington 98101-4407. The appeal from a denied
claim must be in writing and sent physically by mail or courier to Leadership
Benefits. If notice is to be given to a Participant, such notice shall be
addressed to the last known address, either geographic or electronic, in the
Company’s Human Resources records. Any notice or filing required or permitted to
be given to a Participant under this Plan shall be sufficient if in writing and
hand‑delivered, or sent by mail (either physical or electronic), to the last
known address of the Participant. Any party may, from time to time, change the
address to which notices shall be mailed by giving written notice of such new
address.


11.5    Interest of Participant’s Spouse. The interest in the benefits hereunder
of a spouse of a Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse in any manner, including but not limited to such spouse’s will, nor shall
such interest pass under the laws of intestate succession.






25





--------------------------------------------------------------------------------





11.6    Tax Liabilities from Plan. If all or any portion of a Participant’s
benefit under this Plan generates a tax liability to the Participant, including
a liability under Code Section 409A, prior to the time that the Participant is
entitled to a distribution from the Plan, the Administrative Committee may, in
its discretion, instruct the Company to distribute immediately available funds
to the Participant in an amount necessary to satisfy such tax liability.


11.7    Benefits Nonexclusive. The benefits provided for a Participant and
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Company. The Plan shall supplement and shall not supersede, modify or amend
any other such plan or program except as may otherwise be expressly provided.


11.8    Discharge of Company Obligation. The payment of benefits under the Plan
to a Participant or Beneficiary shall fully and completely discharge the
Company, the Board, and the Administrative Committee from all further
obligations under this Plan with respect to a Participant, and that
Participant’s Deferral Agreement shall terminate upon such full payment of
benefits.


11.9    Costs of Enforcement. If any action at law or in equity is necessary by
the Administrative Committee or the Company to enforce the terms of the Plan,
the Administrative Committee or the Company shall be entitled to recover
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which that party may be entitled.


11.10    Gender and Case. Unless the context clearly indicates otherwise,
masculine pronouns shall include the feminine and singular words shall include
the plural and vice versa.


11.11    Titles and Headings. Titles and headings of the Articles and Sections
of the Plan are included for ease of reference only and are not to be used for
the purpose of construing any portion or provision of the Plan document.


11.12    Applicable Law. To the extent not preempted by federal law, the Plan
shall be governed by the laws of the State of Washington.


11.13    Counterparts. This instrument and any Deferral Agreement may be
executed in one or more counterparts, each of which is legally binding and
enforceable.


11.14    Additional Definitions:


(a)
“Board” means the Board of Directors of Nordstrom, Inc.



(b)
“Code” means the Internal Revenue Code of 1986, as amended.



(c)    “Deferred Retirement Date” means a Termination Date that occurs after a
Participant’s Normal Retirement Date.






26





--------------------------------------------------------------------------------





(d)    “Early Retirement Date” means the Participant’s Termination Date on or
after the date the Participant has both attained age 53 and has completed at
least ten (l 0) Years of Service with the Company. Notwithstanding the
foregoing, the 2007 Restatement of this Plan, and not this
Restatement, shall apply to determine Early Retirement for those Participants
designated as a 1999 Plan Executive under the Company’s Supplemental Executive
Retirement Plan (“SERP”) and for those Participants who, as of August 19, 2003,
had attained at least age fifty and had attained at least 10 Years of Service.


(e)    “Equity Incentive Plan” means the separately stated Nordstrom, Inc. 2010
Equity Incentive Plan, as amended through February 27, 2013 and as it may be
thereafter amended from time to time, or any successor to the Equity Incentive
Plan that provides for performance-based equity compensation.


(f)    “401(k) Plan” means, with respect to a Participant, any
Company-sponsored, tax-qualified individual account retirement plan in which the
Participant is eligible and which is subject to the requirements of ERISA,
whether or not that plan provides for elective deferrals under Code section
401(k). As of January 1, 2015, the definition of 401(k) Plan includes the
following Company-sponsored plans: Nordstrom 401(k) Plan (previously known as
the Nordstrom 401(k) Plan & Profit Sharing), and Nordstrom Puerto Rico
Retirement & Savings Plan..


(g)    “401(k) Plan Compensation” means “Compensation” as defined under the
401(k) Plan.


(h)    “Normal Retirement Date” means a Participant’s 58th birthday; provided,
however, that the Normal Retirement Date for a Participant who was designated in
2003 as a Transition Plan Executive under the SERP shall be age 55.


(i)    “Participating Subsidiaries and Affiliates” means those subsidiaries and
affiliates of the Company that, subject to approval by the Administrative
Committee, have specifically acted to adopt this Plan through execution of a
Participation Agreement. A list of Participating Subsidiaries and Employers as
of January 1, 2017 appears as Exhibit A to this Amendment.


(j)    “Participation Agreement” means the written agreement evidencing the
terms and conditions under which a particular Participating Subsidiary or
Affiliate participates in this Plan.


(k)
“Plan Year” means the calendar year.



(l)    “Termination Date” means the termination of a Participant’s employment
with the Company, and each of its subsidiaries and affiliates, whether or not
the subsidiary or affiliate participates in this Plan. A termination of
employment is deemed to have occurred for purposes of this Plan on the date when
the Participant and the Company reasonably anticipate that the level of bona
fide services to be provided by the Participant will be permanently reduced to
49 percent or less of the average level of bona fide services provided in the
immediately preceding period of 36 consecutive months. If the Participant is on
a paid leave of absence, the Participant is treated as providing services at a
level equal to the level of services that the Participant would have been




27





--------------------------------------------------------------------------------





required to perform to earn the amount of compensation paid during the paid
leave of absence. If the Participant is on an unpaid leave of absence, the
employment relationship is presumed to terminate on the earlier of (A) the date
the Participant loses his or her statutory or contractual right
to re-employment (but not sooner than six months after the unpaid leave of
absence began) or (B) the date that there is no longer a reasonable expectation
that the Participant will return to perform services for the Company.


(m)    “Years of Service” means consecutive full years (i.e., 12 months), based
on service from the Participant’s most recent date of hire.


IN WITNESS WHEREOF, this instrument setting forth the terms and conditions of
this amendment and restatement to the NORDSTROM EXECUTIVE DEFERRED COMPENSATION
PLAN is executed this _________ day of ________, 2018, effective for
compensation deferred and vested on and after November 1, 2017, except as
otherwise provided herein.




 
NORDSTROM, INC.




By:                  


Title:                     



 




28





--------------------------------------------------------------------------------





EXHIBIT A
(PARTICIPATING SUBSIDIARIES)


Subsidiary
Effective Date
Nordstrom Puerto Rico LLC
January 1, 2015







29



